               Case 18-12012-LSS              Doc 217       Filed 10/23/18        Page 1 of 11



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re                                                  Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                       Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                       (Jointly Administered)
                          Debtors.
                                                       Requested Hearing Date:
                                                       October 25, 2018

                                                       Requested Objection Deadline:
                                                       At the commencement of the hearing

       DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING AND
    APPROVING CERTAIN BIDDING PROTECTIONS AND AMENDMENTS TO BID
          PROCEDURES ORDER, AND GRANTING RELATED RELIEF

        Open Road Films, LLC and its affiliated debtors and debtors in possession (the

“Debtors”) in the above-captioned chapter 11 cases (the “Cases”) hereby move the Court (the

“Motion”) for entry of an order, substantially in the form attached hereto as Exhibit 1 (the

“Proposed Order”), pursuant to sections 105(a), 363, and 365 of title 11 of the United States

Code (the “Bankruptcy Code”), Rules 2002 and 6004 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rules 2002-1, and 9006-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), (i) authorizing and approving the Debtors’ entry into that certain

Asset Purchase Agreement, dated as of October 23, 2018 (the “Stalking Horse Agreement”),2

between the Debtors and OR Acquisition Co, LLC (the “Stalking Horse Bidder”), for the sale of

1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
    (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
    LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
2
    The Stalking Horse Agreement is attached to the Notice of Filing of (I) Stalking Horse Agreement, (II) Summary
    of Proposed Bid Protections, and (III) Summary of Proposed Amendments to Bid Procedures Order [Docket
    No. 216] filed contemporaneously herewith.
              Case 18-12012-LSS         Doc 217      Filed 10/23/18    Page 2 of 11



substantially all of the Debtors’ assets (subject to final approval at the Sale Hearing);

(ii) approving certain bidding protections in connection with the Stalking Horse Agreement;

(iii) approving certain amendments to the Bid Procedures (as defined below); and (iv) granting

related relief. In support of this Motion, the Debtors respectfully represent as follows:

                                       I. JURISDICTION

       1.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over these Cases and the Motion pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated as of February 29, 2012. This is a core proceeding within the meaning of

28 U.S.C. § 157(b)(2). Venue of these Cases and the Motion in this district is proper under

28 U.S.C. §§ 1408 and 1409.

       2.      Pursuant to Rule 9013-1(f) of the Local Rules, the Debtors consent to the entry of

a final judgment or order with respect to the Motion if it is determined that the Court, absent

consent of the parties, cannot enter final orders or judgments consistent with Article III of the

United States Constitution.

       3.      The statutory predicates for the relief requested herein are sections 105(a), 363,

and 365 of the Bankruptcy Code, Bankruptcy Rules 2002 and 6004, and Local Rules 2002-1 and

9006-1.

                                      II. BACKGROUND

       4.      On September 6, 2018 (the “Petition Date”), each of the Debtors commenced a

voluntary case under chapter 11 of the Bankruptcy Code.

       5.      The Debtors are authorized to continue to operate their business and manage their

property as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

To date, no trustee or examiner has been requested or appointed in these Cases. On September

                                                 2
              Case 18-12012-LSS         Doc 217       Filed 10/23/18   Page 3 of 11



14, 2018, the Office of the United States Trustee for the District of Delaware (the “U.S.

Trustee”) appointed an official committee of unsecured creditors (the “Committee”) in these

Cases.

         6.    The Debtors intend to utilize the bankruptcy process to continue and conclude

their robust marketing and sale process. They believe that doing so will ensure that the value of

their assets is maximized for the benefit of all stakeholders.

         7.    The detailed factual background relating to the Debtors and the commencement of

these Cases is set forth in the Declaration of Amir Agam in Support of First Day Motions

[Docket No. 7] (the “First Day Declaration”).

         8.    As discussed in the Debtors’ Motion for Orders (A)(I) Establishing Bid and Sale

Procedures Relating to the Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the

Debtors to Enter Into an Asset Purchase Agreement With Stalking Horse Bidder, (III)

Establishing and Approving Procedures Relating to the Assumption, Assignment and Sale of

Certain Executory Contracts and Unexpired Leases, Including Notice of Proposed Cure

Amounts and (IV) Scheduling a Hearing to Consider the Proposed Sale and (B)(I) Approving the

Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the Assumption, Assignment and

Sale of Certain Executory Contracts and Unexpired Leases, and (III) Granting Certain Related

Relief [Docket No. 9] (the “Bid Procedures Motion”), prior to the Petition Date, the Debtors

engaged FTI Consulting, Inc. (“FTI”) to provide a Chief Restructuring Officer and supporting

staff to explore strategic alternatives. FTI and the Debtors determined that the most likely and

feasible alternative was an orderly bankruptcy sale, which would allow the Debtors to maximize

value by enabling a sale of the Debtors’ valuable assets free and clear of liens, claims,

encumbrances, and other interests.



                                                  3
              Case 18-12012-LSS        Doc 217      Filed 10/23/18    Page 4 of 11



       9.      Since its engagement, FTI has diligently and aggressively marketed the Debtors’

assets through a comprehensive sale and marketing process. FTI has developed a thorough list

of potential buyers—both strategic and financial—based on discussions with management and

FTI’s industry experience and relationships. FTI has also engaged with other potential buyers

who have contacted FTI or other parties in interest since FTI began the marketing process. As of

October 19, 2018, FTI was able to contact approximately 50 potential buyers. Approximately 36

buyers have signed non-disclosure agreements and 11 buyers have submitted indications of

interest for the Debtors’ assets.

       10.      On October 9, 2018, in connection with the Bid Procedures Motion, the

Bankruptcy Court entered an order [Docket No. 160] (the “Bid Procedures Order”), pursuant to

sections 363 and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006, (a)

scheduling an auction (the “Auction”) for the sale of substantially all of the Debtors’ assets (the

“Purchased Assets”) for November 7, 2018 and a hearing to approve the sale of the Purchased

Assets (the “Sale Hearing”) for November 9, 2018; (b) approving procedures (the “Bid

Procedures”) for submitting competing bids for the Purchased Assets, (c) approving the form and

manner of the notice of the Auction and the Sale Hearing; and (d) approving procedures for the

assumption, assignment and sale of Contracts to any purchaser(s) of the Purchased Assets, and/or

to resolve any objections thereto.

       11.     The Bid Procedures Order provided, among other things, that:

               The Debtors, in consultation with the Consultation Parties, may
               enter into a stalking horse agreement (the “Stalking Horse
               Agreement”) for the sale of the Purchased Assets. If the Debtors
               enter into an agreement with a stalking horse entity (the “Stalking
               Horse Purchaser”), no later than two (2) business days after
               execution of the Stalking Horse Agreement, the Debtors shall (i)
               file and serve a notice (the “Stalking Horse Agreement Notice”) of
               the proposed Stalking Horse Agreement on all parties who under


                                                4
             Case 18-12012-LSS          Doc 217      Filed 10/23/18    Page 5 of 11



               this Order are to be served with the Sale Notice, and (ii) file a copy
               of the Stalking Horse Agreement Notice and the Stalking Horse
               Agreement on the docket of the Chapter 11 Cases. The Stalking
               Horse Agreement Notice will include the type and amount of bid
               protections, if any, a general description of the assets covered by
               the Stalking Horse Agreement, and any necessary modifications or
               amendments to the Bid Procedures. Notice of the Stalking Horse
               Agreement shall be good and sufficient, and except as otherwise
               set forth in this paragraph with respect to any associated bid
               protections, no other or further notice of the Stalking Horse
               Agreement shall be required, if given as set forth in this paragraph.
               The Debtors shall request that the Court set a hearing, to be held no
               later than five (5) business days after execution of the Stalking
               Horse Agreement, to consider approval of any associated bid
               protections.

       12.     The Debtors had been negotiating with a number of parties (including the Stalking

Horse Bidder) regarding a potential stalking horse transaction both before and after the Petition

Date. On October 23, 2018, these negotiations resulted in the Debtors’ entry into the Stalking

Horse Agreement with the Stalking Horse Bidder for the purchase of the Purchased Assets for

$87.5 million, subject to adjustment. Pursuant to the Stalking Horse Agreement, subject to the

Court’s approval, the Debtors have agreed to provide the Stalking Horse Bidder with (a) an

expense reimbursement of up to $800,000 for its reasonable and documented out-of-pocket costs,

fees and expenses (including reasonable expenses of legal, financial advisory, accounting and

similar costs, fees, and expenses) related to the sale, and (b) a break-up fee equal to $2,100,000

in the event that the Debtors close an alternative transaction as provided for in the Stalking Horse

Agreement.

       13.     The Debtors believe that the Stalking Horse Agreement provides significant value

to the Debtors’ estates, and are hopeful that the Stalking Horse Agreement will set the floor for a

robust bidding and sale process, culminating with an auction on November 7, 2018. Because the

Stalking Horse Agreement is subject to higher and better offers at the auction, the Stalking Horse



                                                 5
             Case 18-12012-LSS         Doc 217      Filed 10/23/18    Page 6 of 11



Bidder required that the Debtors seek approval of the Bid Protections set forth in the Staking

Horse Agreement (and described herein) and certain amendments to the Bid Procedures Order.

       14.     As a result of the disclosures made in connection with the Bid Procedures Motion

and the disclosures contained herein, the Debtors believe that they have fully complied with

Local Rules 6004-1(b)(iv) and 6004-1(c)(i).

                                  III. RELIEF REQUESTED

       15.     By this Motion, the Debtors seek entry of the Proposed Order, which seeks the

approval of certain Bid Protections and certain other amendments to the Bid Procedures. Among

other things, the Debtors respectfully request approval of the following:

       a)      The Debtors will reimburse the Stalking Horse Bidder up to $800,000 for its
               reasonable and documented out-of-pocket costs, fees and expenses (including
               reasonable expenses of legal, financial advisory, accounting and other similar
               costs, fees and expenses) related to the sale (the “Expense Reimbursement”) and
               pay the Stalking Horse Bidder a breakup fee equal to $2,100,000 (the “Break-Up
               Fee” and with the Expense Reimbursement, the “Bid Protections”) in the event
               the Debtors close an alternative transaction under the circumstances mandated by
               the Stalking Horse Agreement.

       b)      The claims associated with the Bid Protections shall be administrative expenses of
               the Debtors pursuant to Sections 503(b) and 507(a)(2) of the Bankruptcy Code.

       c)      The Stalking Horse Bidder shall be deemed to be a Qualified Bidder, and the
               Stalking Horse Purchaser’s bid shall be deemed a Qualified Bid.

       d)      Any Potential Bidder wishing to participate in the Auction must submit a
               “blacklined” or otherwise marked copy of the Proposed APA reflecting the
               differences between the Proposed APA and the Stalking Horse Agreement
               provide in such Potential Bidder’s bid for a Base Purchase Price in an amount
               greater than or equal to the sum of (the “Minimum Initial Overbid Amount”) (A)
               the Base Purchase Price in the Stalking Horse Agreement, (B) the Bid Protections,
               and (C) $1,000,000 (the “Minimum Overbid”).

       e)      If the Debtors do not receive any Qualified Bids other than the Stalking Horse
               Agreement, or receive Qualified Bids on portions of the Purchased Assets which
               do not have the purchase prices, in the aggregate, equal to or exceeding the
               Minimum Initial Overbid Amount, the Debtors shall not conduct the Auction with
               respect to the Purchased Assets, and instead shall seek approval of the sale of the
               Purchased Assets pursuant to the Stalking Horse Agreement at the Sale Hearing.

                                                6
             Case 18-12012-LSS         Doc 217       Filed 10/23/18    Page 7 of 11



       f)      Only the Qualified Bidders may bid at the Auction. Each Qualified Bidder shall
               appear in person at the Auction, or through a duly authorized representative. To
               the extent the Proposed APAs submitted by Qualified Bidders differ in any
               material respect, the CRO, in consultation with the Consultation Parties, may
               assign relative values to such differences, taking into account the relative burdens
               and benefits resulting from such differences, and shall afford a Qualified Bidder
               the opportunity to further modify such Proposed APA to reduce or eliminate any
               deduction in value assigned to such Proposed APA. At the commencement of the
               Auction, and following the processes described in the preceding sentence, the
               Debtors shall identify the bid that they have determined to be the highest and best
               offer, state terms of such bid and the identity of such bidder, and shall permit the
               Stalking Horse Bidder and all other Qualified Bidders to submit higher and better
               bids. Each Qualified Bidder must bid in each round or it shall be disqualified
               from further bidding at the Auction. Each subsequent bid must exceed the
               amount of the preceding bid by not less than $1,000,000 (the “Minimum
               Overbid”) and shall not be modified in a manner that causes it no longer to be a
               Qualified Bid. If the Stalking Horse Bidder bids at the Auction, it shall be
               entitled to a “credit bid” in the amount of the Bid Protections to be counted
               towards each bid. All Qualified Bidders shall have the right to, at any time,
               request the Debtors use reasonable efforts to clarify any and all questions such
               Qualified Bidder may have regarding the then-current highest and best bid.

       g)      any secured creditor or secured creditors that exercise(s) its or their credit bid
               right(s) shall pay to the Stalking Horse Bidder in cash the Break Up Fee and
               Expense Reimbursement at the closing of the sale to such Secured Creditor(s) to
               the extent such amounts are payable under the Stalking Horse Agreement.
               Moreover, in the event of any transaction involving the direct or indirect sale or
               sales of all or substantially all or a portion of the Purchased Assets (as defined in
               the Stalking Horse Agreement) to a person or persons other than Stalking Horse
               Bidder, the Break Up Fee and Expense Reimbursement shall be paid from the
               proceeds of the sale at closing to the extent such amounts are payable under the
               Stalking Horse Agreement.

       h)      Counsel to the Stalking Horse Bidder shall be added as a notice party for
               competing bids and objections.

       16.     The Debtors also request approval of the form of Amended Sale Notice attached to

the Proposed Order as Exhibit A.

                                   IV. BASIS FOR RELIEF

       17.     The Stalking Horse Bidder has submitted the highest and best offer to date for the

Purchased Assets. The Debtors believe that it is in the best interests of their estates and all of



                                                 7
              Case 18-12012-LSS         Doc 217      Filed 10/23/18    Page 8 of 11



their stakeholders to enter into the Stalking Horse Agreement, and thus seek approval of the Bid

Protections set forth therein.

        18.     Approval of the Expense Reimbursement and Break-Up Fee are governed by

standards for determining the appropriateness of bidding incentives in the bankruptcy context

established by the Third Circuit in Calpine Corp. v. O'Brien Environmental Energy, Inc. (In re

O'Brien Environmental Energy, Inc.), 181 F. 3d 527 (3d Cir. 1999). In O’Brien, the Third

Circuit held that even though bidding incentives are measured against a business judgment

standard in non-bankruptcy transactions, the administrative expense provisions of section 503(b)

of the Bankruptcy Code govern in the bankruptcy context. Accordingly, to be approved, bidding

incentives must benefit a debtor’s estate. Id. at 533.

        19.     The Third Circuit identified at least two instances in which bidding incentives

may benefit the estate. First, benefit may be found if “assurance of break-up fee promoted more

competitive bidding, such as by inducing a bid that otherwise would not have been made and

without which bidding would have been limited.” Id. at 537. Second, where the availability of

bidding incentives induce a bidder to research the value of the debtor and submit a bid that

serves as a minimum or floor bid on which other bidders can rely, “the bidder may have provided

a benefit to the estate by increasing the likelihood that the price at which the debtor is sold will

reflect its true worth.” Id.

        20.     In In re O’Brien, the Third Circuit referred to nine factors that the bankruptcy

court viewed as relevant in deciding whether to award a break-up fee or expense reimbursement:

(a) the presence of self-dealing or manipulation in negotiating the break-up fee; (b) whether the

fee harms, rather than encourages, bidding; (c) the reasonableness of the breakup fee relative to

the purchase price; (d) whether the “unsuccessful bidder place[d] the estate property in a sales



                                                 8
             Case 18-12012-LSS          Doc 217      Filed 10/23/18    Page 9 of 11



configuration mode to attract other bidders to the auction”; (e) the ability of the request for a

break-up fee “to attract or retain a potentially successful bid, establish a bid standard or

minimum for other bidders, or attract additional bidders”; (f) the correlation of the fee to a

maximization of value of the debtor’s estate; (g) the support of the principal secured creditors

and creditors’ committee of break-up fee; (h) the benefits of the safeguards to the debtor’s estate;

and (i) the “substantial adverse impact [of the break-up fee] on unsecured creditors, where such

creditors are in opposition to the break-up fee.” See In re O’Brien, 181 F.3d at 536.

       21.     Under the standards adopted by the Third Circuit in O’Brien, the Expense

Reimbursement and Break-Up Fee should be approved. Paying a Break-Up Fee of 2.4% of the

Base Purchase Price is reasonable and customary in this type of transaction (and indeed is below

the typical 3-5% range). Additionally, payment of the Expense Reimbursement (which is less

than 1% of the Base Purchase Price and low when considering the amount of work that has been

done and will need to be done) and Break-Up Fee will not diminish the Debtors’ estates. The

Debtors will not incur the obligation to pay the Break-Up Fee or the Expense Reimbursement

unless a higher and better bid is accepted and such transaction closes, or as otherwise set forth in

the Stalking Horse Agreement.

       22.     Most importantly, absent approval of the Expense Reimbursement and the Break-

Up Fee, as well as the other amendments to the Bid Procedures necessitated by entry into the

Stalking Horse Agreement, the Debtors may lose the opportunity to obtain the highest and best

offer for the Assets. Providing the Stalking Horse Bidder with the Bid Protections has promoted

and will promote more competitive bidding by inducing the Stalking Horse Bidder’s bid.

Furthermore, the relief requested herein has induced the Stalking Horse Bidder to submit a bid

that will serve as a minimum bid on which other bidders and the Debtors can rely. If this Motion



                                                 9
             Case 18-12012-LSS         Doc 217        Filed 10/23/18   Page 10 of 11



is not approved, the Stalking Horse Bidder will not go forward with the Stalking Horse

Agreement.

       23.     The Bid Protections and other amendments to the Bid Procedures were negotiated

at arm’s-length and in good faith.

       24.     In light of the foregoing, the Debtors request that the Court grant the relief

requested herein.

             V. REQUEST FOR WAIVER OF BANKRUPTCY RULE 6004(H)

       25.     Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use, sale, or

lease of property other than cash collateral is stayed until the expiration of 14 days after entry of

the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h).

       26.     The Debtors submit that cause exists to justify a waiver of the fourteen (14) day

stays under Bankruptcy Rules 6004(h), as promptly closing the Sale is of critical importance and

the approval of the Bid Protections are a critical element to ensuring that occurs. The Debtors

therefore request that the Bid Protections Order be effective immediately by providing that the

fourteen (14) day stays under Bankruptcy Rules 6004(h).

                                          VI. NOTICE

       27.     The Debtors will provide notice of this Motion to: (i) the U.S. Trustee;

(ii) proposed counsel to the Committee; (iii) the Agent (as defined in the First Day Declaration);

(iv) all other parties who were served with the Bid Procedures Motion; and (v) all parties who, as

of the filing of the Motion, have filed a notice of appearance and request for service of papers in

these Cases pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested

herein, the Debtors submit that no other or further notice is necessary.




                                                 10
              Case 18-12012-LSS         Doc 217    Filed 10/23/18    Page 11 of 11



                                        VII. CONCLUSION

        WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that this

Court enter the Proposed Order, granting the relief requested in the Motion and such other and

further relief as is just and proper.


Dated: October 23, 2018                            /s/ Robert F. Poppiti, Jr.
                                                  Michael R. Nestor, Esq. (Bar No. 3526)
                                                  Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                  Ian J. Bambrick, Esq. (Bar No. 5455)
                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Tel: (302) 571-6600
                                                  Fax: (302) 571-1253

                                                  and

                                                  Michael L. Tuchin, Esq.
                                                  Jonathan M. Weiss, Esq.
                                                  Sasha M. Gurvitz, Esq.
                                                  KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                  1999 Avenue of the Stars, 39th Floor
                                                  Los Angeles, CA 90067
                                                  Tel: (310) 407-4000
                                                  Fax: (310) 407-9090

                                                  Counsel to Debtors and Debtors in Possession




                                              11
